Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 1 of 15

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

UNITED STATES DISTRICT COURT wa CEE
for the LEO
Southern District of Texas AUG £u 2019
United States of America ) David J. Bradley, Clerk of Court
Vv. )
Christopher McIntosh, aka "User 2," ) Case No.
Jason Brown, aka "User 3," and )
Michael Goodwin, aka "User 5." LH | 9 de | 6 4 () MV
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 2018 to present in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2252A(2)(a) and (b)(1) Conspiracy to Receive and Distribute Child Pornography

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.
——~_—Complainant’s signature

Joshua Conrad, Special Agent HSI

Printed name and title

 

Sworn to before me and signed in my presence.

pe: (Ux 28, 4819 Must

Judge’s signatureX

City and state: Houston, Texas U.S. Magistrate Judge? ah Beyer

Printed name and title

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 2 of 15

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
1, Joshua Conrad, a Special Agent with Homeland Security Investigations, being duly
sworn, depose and state as follows:
INTRODUCTION

A. I am a Special Agent (“SA”) with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), assigned to
the Special Agent in Charge in Philadelphia, PA, and I have been so employed since April 2016.
Prior to that, I was assigned to the Special Agent in Charge in El Paso, Texas, since October
2010. As part of my daily duties as an HSI agent, I investigate criminal violations relating to
child exploitation and child pornography including violations pertaining to the illegal
distribution, receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 2251,
2252(a), and 2252A. I have had the opportunity to observe and review numerous examples of
child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer
media. I have also participated in the execution of numerous search warrants, a number of which
involved child exploitation and/or child pornography offenses.

2. This affidavit is made in support of a criminal complaint charging Christopher
McIntosh, aka “User 2,” Jason Brown, aka “User 3,” and Michael Goodwin, aka “User 5,” with
conspiracy to distribute and receive child pornography in violation of 18 U.S.C. 5 2252A(a)(2)
and (b)(1).

3. I am familiar with the information contained in this Affidavit based upon the
investigation I have conducted, and based on my conversations with other law enforcement
officers who have engaged in numerous investigations involving child exploitation, and with

other witnesses.

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 3 of 15

4, Because this Affidavit is being submitted for the limited purpose of demonstrating
probable cause in support if the attached criminal complaint, I have not included each and every
fact known to me concerning this investigation. I have set forth only those facts that I believe
are necessary to establish probable cause.

STATUTORY AUTHORITY

5. Title 18 U.S.C. § 2252A(a) and (b)(1) prohibits a person from knowingly
transporting, shipping, receiving, distributing, reproducing for distribution, possessing, or
accessing with intent to view any child pornography, as defined in Title 18 U.S.C. § 2256(8),
when such child pornography was either mailed or shipped or transported in interstate or foreign
commerce, or in or affecting interstate commerce, by any means, including by computer, or
when such child pornography was produced using materials that had traveled in interstate or
foreign commerce, and any attempts or conspiracies to do so.

PROBABLE CAUSE
Investigation of Network 1, Network 2, and Network 3

6. On May 31, 2017, HSI SA Joshua Conrad created the undercover online identity
“UC1”! to access Protocol A2 chat rooms on the Network 13 network. Protocol A chats are
applications that facilitate communication by text. Protocol A chat rooms are mainly designed
for group communication in discussion forums, but can also be used for private, one-on-one

communications, data sharing, and file sharing.

 

' The real user name of UC1 is known to law enforcement but is being disguised in order to protect
the ongoing investigation.

* The real name of Protocol A is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

3 The real name of Network 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 4 of 15

7. SA Conrad, while in the Eastern District of Pennsylvania, used this undercover
online identity to join and access multiple Protocol A Network 1 chat rooms, all of which were
forums for potential targets interested in engaging in sexual activities with minors and trafficking
in sexually explicit depictions of minors.

8. While SA Conrad was logged into Chat Room 1 on the Network | server, SA
Conrad observed a user, “User 1”,4 posting links to what appeared to be images of children

engaged in sexually explicit conduct. These links were to third-party file-sharing websites. SA
Conrad accessed several of these links and confirmed that the links led to child pornography
images. User 1 was also changing chat room modes for other users, which indicated he had chat
room administrative rights for Chat Room 1°. Within Protocol A, there are numerous chat room
modes that function essentially as rules for how a chat room operates. For example, there is a
chat room mode that can ban users with a particular nickname from joining a chat room and
there is a chat room mode which makes the chat room invite-only. Other users in the chat room
could see User 1’s nickname or username. This username refers to the Protocol A username that
User 1 designated as the name to display when the user was connected to Protocol A.

9, While SA Conrad was logged into Chat Room 1 on the Network 1 server, SA
Conrad also observed a user, “User 2”,° posting links to what appeared to be images of children
engaged in sexually explicit conduct. These links were to third-party file-sharing websites. SA

Conrad accessed several of these links and confirmed that the links led to child pornography

 

“ The real user name of User 1 references a sexual interest in children and is known to law
enforcement but is being disguised in order to protect the ongoing investigation.

> The real name of Chat Room 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

6 The real user name of User 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 5 of 15

images. User 2 was also changing chat room modes for other users, which indicated he had chat
room administrative rights for Chat Room 1. Other users in the chat room could see User 2’s
nickname or username. This username refers to the Protocol A username that User 2 designated
as the name to display when the user was connected to Protocol A.

10. While SA Conrad was logged into Chat Room 1 on the Network 1 server, SA
Conrad also observed a user, “User 3”,’ changing chat room modes for other users, which
indicated he had chat room administrative rights for Chat Room 1. User 3 also posted links to
third-party file-sharing websites. SA Conrad accessed several of these links and confirmed that
the links led to images involving child erotica. Other users in the chat room could see User 3’s
nickname or username. This username refers to the Protocol A username that User 3 designated
as the name to display when that user was connected to Protocol A.

11. Protocol A has two tiers of administrators, a higher tier and a lower tier. The
lower tier administrator has the ability to manage and control issues at the chat room level. The
higher tier administrator has the ability to manage and control users and issues at the network
level. User 1, whose nickname is indicative of a sexual interest in children, was a member of
both moderator tiers. User 1 also has a bot—a computer program that performs automatic,
repetitive tasks—set up that automatically posts a third-party link every minute to the Chat Room
1 chatroom. The majority of these links lead to a site displaying an image or video involving

depictions of minors engaged in sexually explicit conduct.

 

1 The real user name of User 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 6 of 15

Transition from Network 1 to Network 2

12. Protocol A’s network moderators are charged with the task of enforcing a
particular network’s rules and, in many cases, improving the network in various ways. In or
about July 2018, several Network 1 administrators began closing Network 1 chat rooms focused
on depictions of children engaged in sexually explicit conduct, including Chat Room 1, Chat
Room 2°, and “Chat Room 8”’. On July 26, 2018, a post was made to the website
“textuploader.com” informing users of a new, private Protocol A server, known as Network 2”°,
and how to access it. “Textuploader.com” is a website application that allows users to post/host
text so that it can be easily shared with multiple users. The post discussed how Network 2 is a
private Protocol A network offering a secure encrypted connection between a server and a web
browser, the ability to mask a user’s IP address information, and the ability to register a unique
username. The post then provided detailed instructions for users regarding how to set up and
access Network 2 on a user’s Protocol A client.

13. SA Conrad observed that, around the time the Network | administrators began
eliminating chat rooms dedicated to trafficking in child depictions of children engaged in
sexually explicit conduct, the users who most frequently posted links to depictions of children
engaged in sexually explicit conduct, like User 1, User 2, and User 3, migrated from Network 1

over to the newly-created Network 2. Many of the chat rooms that had been banned on Network

 

8 The real name of Chat Room 2 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.

° The real name of Chat Room 8 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

'0 The real name of Network 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 7 of 15

1—such as Chat Room 1, Chat Room 2, and Chat Room 3!!__were recreated on Network 2
shortly after it was created. Many of the administrative users then created user names for
Network 2 that were identical to those they’d used on Network 1.

14. On September 28, 2018, SA Conrad logged onto Network 2 and noticed the
welcome message for Network 2. The welcome message listed the “Staff Members” associated
with Network 2. User 1 was listed as a Network Administrator, User 2 was listed as a Network
Administrator, User 3 was listed as the “CoOwner” of Network 2, User 4!” was listed as a
Network Administrator and User 5!? was listed as the “Host” of Network 2, meaning that these
users would have had full network administrative privileges over that Network.

15. OnSeptember 18, 2018, at approximately 09:01 hours ET, in the Eastern District
of Pennsylvania, SA Conrad logged into Network 2 and the Chat Room 1 chat room. While
logged on, SA Conrad captured User 2 posting the following link at approximately 13:49 hours
ET: “https://www.120.zippyshare.com/v/JxXx7QdZ/file.html”. SA Conrad accessed the link
and verified that the video was child exploitation material. The twenty-nine second video
portrays a naked pre-pubescent female and a naked adult female on the floor of a shower. The
adult female begins to lick the pre-pubescent female’s nipples. The adult female then licks the
pre-pubescent female’s vagina and begins to rub the girl’s vagina with her hand. SA Conrad

downloaded the file to preserve it for evidentiary purposes.

 

'l The real name of Chat Room 3 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.

!2 The real user name of User 4 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

13 The real user name of User 5 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 8 of 15

16. On September 18, 2018, User 5 was also seen logging into Chat Room 1 on several
occasions. While User 5 was logged into Chat Room 1, several users, including User 1, posted
several links to child pornography. Some examples of the links posted during User 5 being
logged in include: a picture of a naked pre-pubescent girl exposing the girl’s vagina, a close-up
picture of a pre-pubescent girl’s vagina, a picture of a pre-pubescent girl wearing just a white t-
shirt and exposing her vagina, and a picture of a naked pre-pubescent girl being vaginally
penetrated by an adult male.

17. On January 29, 2019, at approximately 09:20 hours ET, in the Eastern District of
Pennsylvania, SA Conrad logged into Network 2 and the Chat Room | chat room. While logged
on, SA Conrad captured User 1’s bot posting the following link at approximately 13:11 hours
ET: “http://funkyimg.com/i/2GvoD.jpg”. SA Conrad accessed the link and verified that the
video was child exploitation material. The picture portrays a naked pre-pubescent sitting on a
blue blanket spreading her legs and exposing her naked vagina. The logo “LS Models” is
displayed in the upper right corner of the picture.‘ SA Conrad downloaded the file to preserve it
for evidentiary purposes.

18. On February 1, 2019, at approximately 09:47 hours ET, User 1 posted the
following link: “http://funkyimg.com/i/2Le9U.jpg”. SA Conrad accessed the link and verified
that the video was child exploitation material. The picture portrays a pre-pubescent female that
is naked from the waist down. An adult male is inserting his erect penis into her vagina. SA

Conrad downloaded the image for evidentiary purposes.

 

'4Ty your affiant’s training and experience, “LS Models” is a well-known child pornography series.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 9 of 15

Transition from Network 2 to Network 3

 

19. On February 19, 2019, at approximately 10:48 hours ET, in the Eastern District of
Pennsylvania, SA Conrad logged into the Network 2 server in an undercover capacity. SA
Conrad noticed that there were significantly fewer users logged in to Chat Room 1 than he had
observed during prior undercover sessions. At approximately 10:55 hours ET, a post was made
to Chat Room 1 by [User 1]-afk,15 which stated the following, “We would like to inform
everyone that [Network 2] will be closing soon for technical reasons. We invite everyone to join
us at our new server” and then listed precise technical instructions for joining the new server,
named “Network 3”. SA Conrad accessed Network 316 using the given instructions and
thereafter observed a welcome screen for Network 3 that emphasized its lack of oversight. The
welcome screen also listed users with identical user names as User 1, User 3, and User 4 listed as
Network Administrators, which means these users would have administrative rights for Network
3. User 2 was also listed as members of Network 3.

20. On February 21, 2019, in the Eastern District of Pennsylvania, SA Conrad logged
onto Network 3 in an undercover capacity and accessed Chat Room. 1. At approximately
12:08:43 hours ET on February 21, 2019, User 2 posted the following link to the Chat Room 1
on Network 3: “https://(www114.zippyshare.com/v/Jhyj5crp/file.html”. SA Conrad accessed the
link on February 21, 2019, at approximately 14:49 hours ET. The video was confirmed to

contain child exploitation material. The video is titled, “Syo kait dad exctasy”. It is thirty-eight

 

'S Tn your affiant’s training and experience, in Internet parlance, “afk” stands for “away from
keyboard”. User 1 often writes posts that are automatically posted to the chat room, even though
he might not physically be in front of the computer at that time.

'6 The real name of Network 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 10 of 15

seconds long and it portrays a pre-pubescent female forced to perform oral sex on an adult male.
The girl makes an uncomfortable expression and the video transitions to slow motion to display
the girl spitting out male ejaculate. SA Conrad downloaded the video for evidentiary purposes.

21. On March 4, 2019, in the Eastern District of Pennsylvania, SA Conrad logged
onto Network 3 in an undercover capacity and accessed Chat Room 1 (a chat room with the same
name as the one that had previously been hosted on Networks | and 2 that had again been
recreated on Network 3). At approximately 19:51 hours ET on March 4, 2019, User 1 posted the
following link to the Chat Room 1 chatroom on Network 3: “http://funkyimg.com/i/2tS79 jpg.”.
SA Conrad accessed the link and verified that the picture was child exploitation material. The
picture portrays a pre-pubescent girl naked from the waist down. The girl is spreading her legs
exposing her naked vagina and has a pink dildo inserted into her anus. SA Conrad downloaded
the image for evidentiary purposes.

22. On March 24, 2019, in the Eastern District of Pennsylvania, SA Conrad was
logged onto Network 3 in an undercover capacity and accessed Chat Room 1. At approximately
16:25:42 hours ET on March 24, 2019, User 3 posted the following link to Chat Room 1 on
Network 3: “https://i.pinimg.com/736x/85/ee/2a/85ee2a63827d98427ede8c62bb6c5f80- - young-
girls-kids-girls.jpg”. SA Conrad accessed the link on August 20, 2019, at approximately 13:52
hours ET. The picture depicted two pre-pubescent girls in two-piece bathing suits wading in a
river. SA Conrad downloaded the picture for evidentiary purposes. Following User 3’s post,
another user commented, “Lovely pair of blondes [User 3].”

23. On May 7, 2019, at 11:31:02 hours ET, in the Eastern District of Pennsylvania,
SA Conrad, acting in an undercover capacity as UC1, sent a message to Chat Room 1 on

Network 3 asking whether anyone knew where User 2 had gone. At 11:36:52 hours ET, SA

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 11 of 15

Conrad received a private message from another Network 3 user telling him that User 2 was no
longer logging in as User 2. After questioning this user, SA Conrad learned that User 2 was
using a new username, namely “User 2 Alias”!”.

24. SA Conrad reviewed previous log files from Network 3 communications and
looked for the user name User 2 Alias. The log files revealed that the User 2 Alias began to
appear around the time SA Conrad noticed that User 2 was no longer logging on. The log files
| reveal that on March 5, 2019, at 09:31:40 hours ET, User 2 Alias joined the Network 3 group
Chat Room 1. On that same day, at 17:21:29 hours ET, User 2 Alias responded to another user
by posting the following link, “http://img2208 .imagevenue.com/aA fkjfp01 fo 1i-
17901/loc514/572478405_ 152265265688 123 514lo.jpg”. SA Conrad accessed this link. It
displayed a picture of a naked pre-pubescent girl on her knees with her buttocks in the air and
ejaculate on her buttocks.

25. On May 8, 2019, at approximately 0451 hours ET, SA Conrad, while logged into
Network 3 as UC1, was contacted by a Protocol A user that went’ by the nickname User 678.
User 6 was logged into Network 3 Chat Room 1, Chat Room 2, and Chat Room 4, each of which
was dedicated to trafficking in child exploitation material.

26. On May 11, 2019, User 2 posted the following comment on Chat Room 1, “The
previews have been removed from the settings in the back end of the web client It was causing
performance issues. It will be turned off for the foreseeable future until we can figure out a way

that the previews are not directly routed through the back end.”

 

'7 The real user name of User 2 Alias is known to law enforcement but is being disguised in order
to protect the ongoing investigation.

18 The real user name of User 6 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 12 of 15

27. On May 20, 2019, User 6 contacted SA Conrad (as UC1) again asking him if he
had connection issues with Protocol A. During the course of the conversation, User 6 sent SA
Conrad a message, “You ever seen this girl??” and then sent SA Conrad the following link to a
video, “https://www37.zippyshare.com/v/gn9K bFdN/file.html”. SA Conrad accessed the link on
May 20, 2019, at approximately 1320 hours ET. The video was confirmed to contain child
exploitation material. The video is twelve minutes and forty seconds long. The video begins
with a pre-pubescent female wearing a t-shirt with a hoodie and jean shorts. The girl then inserts:
a blue hose like device into her mouth and she acts as if she is sucking on the hose. The girl then
takes off her shorts and moves the camera to focus on her exposed vagina as she masturbates
with her fingers. The girl switches from masturbating with her hand and the blue hose. The
video ends with the girl putting her jean shorts back on. SA Conrad downloaded the video for
evidentiary purposes.

28. User 6 told SA Conrad (as UC1) that he sent the video to UC1 because he “[w]as
trying to get you to respond to me. And to show you that Iam not a cop.” At approximately
1346 hours ET, User 6 sent UC1 another video link,
“https://www.37zippyshare.com/v/diLyvOBf/file.html”, SA Conrad accessed the link on May
20, 2019, at approximately 1353 hours ET. The video was confirmed to contain child
exploitation material. The video is one minute and twenty seconds long. The video begins with
a naked pre-pubescent girl sitting on the floor with her legs spread exposing her vagina. The girl
masturbates with her fingers. The girl then moves closer to the camera which focuses on her
vagina as she masturbates. SA Conrad downloaded the video for evidentiary purposes.

29. On May 28, 2019, at approximately 21:49 hours ET, User 1 posted the following

link to the Chat Room | chatroom on Network 3:

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 13 of 15

,

“https://www47.zippyshare.com/v/UX2rPIxJ/file.html”. SA Conrad accessed the link and
verified that the video was child exploitation material. The video is titled, “Selena-Rims-
12.2018.1V7A2742.mp4” and is three minutes and four seconds in length. The video shows a
pre-pubescent girl sucking on a lollipop. A naked adult male is lying on his back lifting his legs
exposing his testicles and anus. The girl rubs her lollipop on his anus and then proceeds to lick
his anus. The girl goes back and forth between licking her lollipop and licking his anus. The
video concludes with the girl walking away and the viewer sees that she is just wearing
underwear and socks. SA Conrad downloaded the video for evidentiary purposes.

30. On May 31, 2019, the User 1 bot posted a link to an image of a topless pre-
pubescent female in her underwear. User 6 commented, “[User 1] that last one was amazing.”
Later that same day, User 1 posted a link to a video with the name “Olga” after the link. The
link accessed a video file that is thirty-eight minutes long, involving a pre-pubescent girl and an
adult male. The adult male digitally penetrates the girl and has her perform oral sex on him. He
also moves the girl in position to focus the video on her vagina and anus. After this link was
posted, User 6 commented, “Great Vids [User 1].” Later User 1 then posted another link to a
five-minute video involving two naked pre-pubescent girls. One of the girls is masturbating,
while the other girl is sleeping. The older of the two girls then touches the vagina of the sleeping
girl. The older of the two girls then performs oral sex on an adult male and then the sleeping
girl. User 6 commented, “Damn amazing vid there [User 1] they just keep getting better.” SA
Conrad accessed via link, viewed, and downloaded each video described in this paragraph for
evidentiary purposes.

31. On June 21, 2019, at approximately 0805 hours ET, User 4 was logged into Chat

Room | on Network 3. While User 4 was logged in, User 1’s bot posted a link which lead to an

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 14 of 15

image involving a naked pre-pubescent female being vaginally penetrated by an adult male’s |
penis. Another user posted a link to an image which lead to a picture of a naked pre-pubescent
female on her hands and knees. The picture focuses on the vagina and anus of the girl. These
links would have been available to any users logged onto Chat Room 1 on Network 3 at the time.
SA Conrad downloaded these images for evidentiary purposes.
32. Through my investigation, this affiant has learned the following regarding the real
identities of User 1, User 2, User 3, and User 5:
Identification of User 1
33. On August 28, 2019, HSI agents executed a federal search warrant at 21734 Mossy Field
Lane Spring, Texas 77388. At the time of the execution of the warrant agents encountered
Charles McCreary. McCreary admitted, in a post-Miranda interview, that he is User 1 on
Networks 1, 2, and 3 on Protocol A.
Identification of User 2
34, On August 28, 2019, HSI agents executed a federal search warrant at 2055 Cedar
Point Lane, Cumming, Georgia 30041. At the time of the execution of the warrant agents
encountered Christopher McIntosh. McIntosh admitted, in a post-Miranda interview, that he is
User 2 and User 2 Alias on Networks 1, 2, and 3 on Protocol A.
Identification of User 3
35. On August 28, 2019, HSI agents executed a federal search warrant at 4333 24"
Avenue Lot 48, Fort Gratiot, Michigan, 48059. At the time of the execution of the warrant
agents encountered Jason Brown. Brown admitted, in a post-Miranda interview, that he is User

3 on Networks 1, 2, and 3 on Protocol A.

 

 
Case 4:19-mj-01640 Document 1 Filed on 08/28/19 in TXSD Page 15 of 15

Identification of User 5

36. On August 28, 2019, HSI agents executed a federal search warrant at 923 Shangri
La Avenue NE, Salem, Oregon, 97303. At the time of the execution of the warrant agents
encountered Michael Goodwin. Goodwin admitted, in a post-Miranda interview, that he is User
5 on Networks 1, 2, and 3 on Protocol A.

CONCLUSION

37. Based on the foregoing, there is probable cause to believe that CHRISTOPHER

MCINTOSH, JASON BROWN, and MICHAEL GOODWIN have committed violations of 18

U.S.C. § 2252A(a)(2) and (b)(1) (Conspiracy to Receive and Distribute Child Pornography).

aa

Joshua Conrad
Special Agent
Homeland Security Investigations

Subscribed and sworn before me this OK ay of August 2019, and I find probable cause.

(hove

Christina Bryan
United States Magistrate cha
